Citation Nr: 0923787	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to a rating greater than 30 percent for 
posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to an effective date earlier than July 16, 
2007, for the grant of an increased rating of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 Regional Office (RO) 
in Lincoln, Nebraska rating decision, which granted the 
Veteran's claim for increased rating for PTSD and assigned a 
30 percent rating, effective July 16, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges his PTSD is more severe than currently 
rated and is entitled to an earlier effective date than July 
16, 2007.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims. 
 
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

Here, the claims file indicates the Veteran has not been 
afforded a VA PTSD examination.  During an earlier claim, in 
October 2005 the Veteran failed to appear for a scheduled VA 
PTSD examination.  However, since filing his current claim in 
September 2007, the Veteran has not been provided the 
opportunity to appear for an examination.  The RO's September 
2007 rating decision increasing the Veteran's PTSD disability 
rating to 30 percent was based on the symptoms and 
manifestations documented in a July 2007 psychological 
evaluation from a private psychologist.  The Veteran and his 
representative, however, claim that his current condition 
warrants a rating greater than 30 percent.  As the July 2007 
private psychological evaluation does not reflect 
symptomatology warranting a rating greater than 30 percent, a 
VA examination is necessary to evaluate the Veteran's claimed 
current condition.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also notes the Veteran has failed to identify or 
provide additional treatment records with respect to his PTSD 
disability, other than the aforementioned July 2007 private 
psychological evaluation.  The Board notes the record is 
unclear as to whether the Veteran is currently receiving 
ongoing treatment for his PTSD.  The Board observes the July 
2007 evaluation reports the Veteran was being prescribed 
medication for difficulty sleeping, but nothing specific with 
respect to ongoing PTSD treatment.  Given this potential lack 
of relevant documentation as to the Veteran's PTSD 
symptomatology, the RO should take this opportunity to 
request the Veteran identify private treatment providers for 
his PTSD from September 2006 and provide releases authorizing 
VA to request treatment records from those providers. 

Initially, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans' Claims (CAVC or 
Court) issued a decision that further explained the VA's duty 
to notify under § 5103(a).  According to Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008), for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the Veteran that, to substantiate a claim, 
the Veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  Further, if 
the Diagnostic Code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation; for example, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 
 
In this case, the RO sent a letter, dated in May 2008, in an 
attempt to cure any deficiencies with respect to the notice 
elements required by the decision in Vazquez-Flores.  The 
Board notes, however, the May 2008 letter did not include the 
entire relevant Diagnostic Code under which the Veteran is 
rated.  Therefore, since it is necessary to remand these 
claims for reasons mentioned below, the RO should take the 
opportunity to send the Veteran a corrective VCAA letter 
specifically addressing the elements discussed in Vazquez-
Flores, to include the complete applicable Diagnostic Code. 

Consideration of the Veteran's claim for entitlement to an 
earlier effective date for the 30 percent evaluation of his 
PTSD is deferred pending resolution of the Veteran's claim 
for an increased rating for PTSD, as the earlier effective 
date claim is inextricably intertwined with the increased 
rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to an increased rating for 
post-traumatic stress disorder (PTSD) 
including the information detailed in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), specifically to include a complete 
recitation of the applicable Diagnostic 
Code.  The Veteran should also be advised 
to submit any pertinent evidence in his 
possession.

2.  Ask the Veteran to identify and submit 
release forms authorizing VA to request 
his treatment records from any private 
doctor providing treatment for PTSD from 
September 2006 to the present.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected PTSD.  The claims file 
must be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment. 
 
4.  Thereafter, readjudicate both the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




